DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Invention I and Species B directed to Figs. 2 and 5 (Claims 1-9) in the reply filed on October 24th, 2022 is acknowledged. 
Claim 1 is allowable. The restriction requirement among method and Species, as set forth in the Office action mailed on September 16th, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species is withdrawn.  Claim 8, directed to non-elected Species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10-16, directed to non-elected Invention remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 5 is objected to because of the following informalities: 
Claim 5 recites “the formed floating island of the formed second conductive type” which is confusing and should be amended to “the floating island of the second conductive type” for being consistent with other claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites a redundant “a supper junction power device” in line 1 because claim 1 already recites “a supper junction power device” in line 1. It is unclear whether it relates back to “a supper junction power device” in line 1 of claim 1 or it recites another supper junction power device different from the supper junction power device of claim 1. 
Claim 3 recites a redundant “a supper junction power device” in line 1 because claim 1 already recites “a supper junction power device” in line 1. It is unclear whether it relates back to “a supper junction power device” in line 1 of claim 1 or it recites another supper junction power device different from the supper junction power device of claim 1. 
Claim 4 recites a redundant “a supper junction power device” in line 1 because claim 1 already recites “a supper junction power device” in line 1. It is unclear whether it relates back to “a supper junction power device” in line 1 of claim 1 or it recites another supper junction power device different from the supper junction power device of claim 1.
Claim 5 recites a redundant “a supper junction power device” in line 1 because claim 1 already recites “a supper junction power device” in line 1. It is unclear whether it relates back to “a supper junction power device” in line 1 of claim 1 or it recites another supper junction power device different from the supper junction power device of claim 1.
Claim 6 recites a redundant “a supper junction power device” in line 1 because claim 1 already recites “a supper junction power device” in line 1. It is unclear whether it relates back to “a supper junction power device” in line 1 of claim 1 or it recites another supper junction power device different from the supper junction power device of claim 1.
Claim 6 recites a redundant “a contact structure” in line 2 because claim 1 already recites “a supper junction power device” in line 9. It is unclear whether it relates back to “a contact structure” in line 9 of claim 1 or it recites another contact structure different from the contact structure of claim 1. 
Claim 7 recites a redundant “a supper junction power device” in line 1 because claim 1 already recites “a supper junction power device” in line 1. It is unclear whether it relates back to “a supper junction power device” in line 1 of claim 1 or it recites another supper junction power device different from the supper junction power device of claim 1.
Claim 8 recites a redundant “a supper junction power device” in line 1 because claim 1 already recites “a supper junction power device” in line 1. It is unclear whether it relates back to “a supper junction power device” in line 1 of claim 1 or it recites another supper junction power device different from the supper junction power device of claim 1.
Claim 9 recites a redundant “a supper junction power device” in line 1 because claim 1 already recites “a supper junction power device” in line 1. It is unclear whether it relates back to “a supper junction power device” in line 1 of claim 1 or it recites another supper junction power device different from the supper junction power device of claim 1.

      Allowable Subject Matter
Claim 1 is allowed over prior art of record. 
The following is an examiner' s statement of reason for allowance:  the prior art of record does not teach or suggest the limitation as following: 
Regarding claim 1, TAKIZAWA (Pub. No.: US 2015/0372131 A1) discloses a method of making a super junction power device in Figs. 9-24, characterized by, comprising: forming an epitaxial layer of a first conductive type (EP layer); forming trench gate structures in the epitaxial layer of the first conductive type, the trench gate structures comprising a gate oxide layer (GF layer) and a gate conductive layer (GE layer); forming a well of a second conductive type in the epitaxial layer (PR1 layer) of the first conductive type between the trench gate structures; forming a source of the first conductive type (NR layer) in the well of the second conductive type; through a contact mask (IL layer), forming a contact structure (PGS plug) passing through the source of the first conductive type and in mutual contact with the well of the second conductive type; forming a floating island of the second conductive type (PC2 region), positioning in the epitaxial layer of the first conductive type, and a top surface and a bottom surface of the floating island of the second conductive type being in mutual contact with the epitaxial layer of the first conductive type; forming a pillar of the second conductive type (PC1 region), positioning in the epitaxial layer of the first conductive type and right above the floating island of the second conductive type, and being in mutual contact with the well of the second conductive type (see Fig. 9-24 and [0133-0181]).
However, TAKIZAWA fails to disclose forming the well of the second conductive type in the epitaxial layer of the first conductive type through a well mask and forming the source of the first conductive type in the well of the second conductive type through a source mask. 
Claims 2-9 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-9 would be allowed if rewritten to overcome the objection and/or the rejections under 112 (b) as set forth in the office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818